                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 BENNY CHRIS LOWE,                                )
                                                  )         Case No. 3:20-cv-416
         Plaintiff,                               )
                                                  )         Judge Travis R. McDonough
 v.                                               )
                                                  )         Magistrate Judge H. Bruce Guyton
 ANDERSON COUNTY, TENNESSEE,                      )
 and RIDGEVIEW MENTAL HEALTH,                     )
                                                  )
         Defendants.


                                 MEMORANDUM AND ORDER


        Plaintiff, a prisoner proceeding pro se in a civil rights action for violation of 42 U.S.C. §

1983, has filed an amended complaint that is before the Court for screening in compliance with

the Prison Litigation Reform Act (“PLRA”) (Doc. 6).

I.      SCREENING STANDARD

        Under the PLRA, district courts must screen prisoner complaints and sua sponte dismiss

any claims that are frivolous or malicious, fail to state a claim for relief, or are against a

defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian,

179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)

“governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6)” of the Federal

Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted




Case 3:20-cv-00416-TRM-HBG Document 7 Filed 10/26/20 Page 1 of 7 PageID #: 28
as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a

less stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972). However, allegations that give rise to a mere possibility that a plaintiff might

later establish undisclosed facts supporting recovery are not well-pled and do not state a

plausible claim. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations

of the elements of a claim which are not supported by specific facts are insufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 681.

        In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

II.     ALLEGATIONS OF AMENDED COMPLAINT

        At all times relevant to this action, Plaintiff was an inmate housed at the Anderson

County Detention Facility (“ACDF”). (Doc. 6). On August 30, 2020, Plaintiff submitted a

written medical request asking that he be placed on the “list to see the dentist” because he had a

tooth that needed to be pulled. (Doc. 5, at 2; Doc. 6, at 3.) Nurse Artz answered the request with

a notation that Plaintiff had been added “to the dental list.” (Doc. 5, at 2; Doc. 6, at 3.)

Thereafter, Plaintiff filed grievances on September 6, 2020; September 13, 2020; September 22,

2020; and September 25, 2020 complaining that he had not yet seen the dentist. (Doc. 5, at 1, 3-

5.) Nurse Artz answered Plaintiff’s first three grievances and advised Plaintiff that he was on the

list to see the dentist. (Doc. 5, at 1, 3-4; Doc. 6, at 3.) On September 22, 2020 and September 25,

                                                   2

Case 3:20-cv-00416-TRM-HBG Document 7 Filed 10/26/20 Page 2 of 7 PageID #: 29
2020, Plaintiff was additionally advised that he should place a sick call request if he was having

new symptoms or pain. (Doc. 5, at 4-5.) On September 25, 2020, Lt. Fenton responded to the

grievance Plaintiff filed that day, advising Plaintiff that he was on the dentist’s list and that

Nurse Artz would visit him to evaluate his tooth. (Id. at 5.) Nurse Artz came to evaluate Plaintiff

on September 30, 2020, and she gave him ibuprofen for pain but did not provide Plaintiff with

antibiotics. (Doc. 6, at 4.) Plaintiff asks the Court to hold Anderson County “accountable” for

the alleged denial of his right to dental care. (Id. at 5.)

III.    ANALYSIS

        A.      Absence of Factual Allegations

        Initially, the Court notes that it ordered Plaintiff to file an amended complaint after

advising him of deficiencies in his initial complaint, and that the amended complaint would serve

as the operative pleading in this case. (See Doc. 4, at 3.) Despite the Court’s instructions,

Plaintiff’s amended complaint contains no allegations of wrongdoing by Ridgeview Mental

Health or Amber Alle. As such, these Defendants will be DISMISSED. See, e.g., Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the

defendants were personally involved in the alleged deprivation of federal rights” to state a claim

upon which relief may be granted).

        B.      Grievances

        Plaintiff lodges a complaint that Defendants Artz and Fenton responded to his grievances

in an unsatisfactory matter. However, the Court notes that inmates have no constitutional right

to a grievance procedure, and they therefore have no interest in having any such grievances

satisfactorily resolved. LaFlame v. Montgomery Cnty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th

Cir. 2001) (citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996)). Moreover, Lt.



                                                    3

Case 3:20-cv-00416-TRM-HBG Document 7 Filed 10/26/20 Page 3 of 7 PageID #: 30
Fenton cannot be held liable for failing to take further action in response to Plaintiff’s

grievances, as “[t]he ‘denial of administrative grievances or the failure to act’ by prison officials

does not subject supervisors to liability under § 1983.” Grinter v. Knight, 532 F.3d 567, 576 (6th

Cir. 2008) (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). Therefore, Defendant

Lt. Fenton will be DISMISSED from this action, and any claim against Defendant Artz with

regard to her grievance responses will be DISMISSED.

       C.      Dental Care

       The Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals. Estelle v. Gamble, 429 U.S. 102, 103-04 (1976). This provision is

violated when a prison official is deliberately indifferent to the serious medical needs of a

prisoner. Id. at 104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001). A prisoner

claiming the deprivation of adequate medical care must meet both an objective and subjective

component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). That is, Plaintiff must allege that (1)

the medical need is sufficiently serious (the objective component) by demonstrating that he is

incarcerated under conditions posing a substantial risk of harm; and (2) the official acted with

“deliberate indifference” (the subjective component) in that the official was “aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Id. at 834-837.

       In the Sixth Circuit, “[d]ental needs fall into the category ‘of serious medical needs’

because ‘[d]ental care is one of the most important needs of inmates.’” Flanory v. Bonn, 604

F.3d 249, 253 (6th Cir. 2010) (quoting McCarthy v. Place, 313 F. App’x 810, 814 (6th Cir.

2008)). Whether a plaintiff has stated a cognizable claim for inadequate dental care “can be

based on various factors, such as the pain suffered by the plaintiff, the deterioration of the teeth



                                                  4

Case 3:20-cv-00416-TRM-HBG Document 7 Filed 10/26/20 Page 4 of 7 PageID #: 31
due to a lack of treatment, or the inability to engage in normal activities.” Id. (quoting Chance v.

Armstrong, 143 F.3d 698, 703 (2nd Cir. 1998)).

               1.      Nurse Artz

       Plaintiff complains that Defendant Artz failed to treat him with antibiotics. However, a

prisoner cannot state a claim of deliberate indifference merely by suggesting that he should have

been afforded an alternate or additional treatment. See Estelle, 429 U.S. at 107 (holding

prisoner’s difference of opinion regarding diagnosis or treatment does not rise to level of Eighth

Amendment violation). Moreover, Plaintiff concedes that Defendant Nurse Artz placed him on

the waiting list to see the dentist, she evaluated his ailing tooth, and she provided him with pain

medication. (See, e.g., Docs. 5 and 6.) Therefore, Plaintiff has not alleged any facts from which

this Court could plausibly infer that Defendant Nurse Artz was deliberately indifferent to his

serious dental needs, and she will be DISMISSED from this action.

               2.      Anderson County

       Plaintiff also alleges that Defendant Anderson County, Tennessee (“Anderson County”)

is liable for denial of dental treatment alleged in the amended complaint. However, for

Anderson County to be responsible, Plaintiff must identify some county policy or custom that

caused his injuries. See Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690-91 (1978)

(holding local governments can be sued under § 1983 for constitutional deprivations made

pursuant to custom or policy). The Supreme Court has held:

       Locating a “policy” ensures that a municipality is held liable only for those
       deprivations resulting from the decisions of its duly constituted legislative body or
       of those officials whose acts may fairly be said to be those of the municipality.
       Similarly, an act performed pursuant to a “custom” that has not been formally
       approved by an appropriate decisionmaker may fairly subject a municipality to
       liability on the theory that the relevant practice is so widespread as to have the force
       of law.



                                                  5

Case 3:20-cv-00416-TRM-HBG Document 7 Filed 10/26/20 Page 5 of 7 PageID #: 32
Bd. of County Commr’s v. Brown, 520 U.S. 397, 403-04 (1997) (citation and internal citation

omitted).

       Plaintiff alleges that he first requested dental treatment on August 30, 2020, and that he

still had not been treated by the dentist as of September 30, 2020. (See, generally, Doc. 6.)

Liberally construing Plaintiff’s complaint in his favor, the Court finds Plaintiff has plausibly

alleged that Anderson County’s practice and/or custom of not having a dentist available to render

emergency treatment is tantamount to deliberate indifference to Plaintiff’s serious dental needs.

Accordingly, the Court will allow Plaintiff’s claim for the denial of dental treatment to

PROCEED against Defendant Anderson County.

IV.    CONCLUSION

       For the reasons set forth above:

       1.      Plaintiff’s claim that Defendant Anderson County violated his Eighth Amendment
               right to adequate dental treatment will PROCEED;

       2.      The Clerk is DIRECTED to send Plaintiff a service packet (a blank summons and
               USM 285 form) for Defendant Anderson County;

       3.      Plaintiff is ORDERED to complete the service packet and return it to the Clerk’s
               Office within twenty-one days of entry of this memorandum and order. At that
               time, the summons will be signed and sealed by the Clerk and forwarded to the U.S.
               Marshal for service pursuant to Fed. R. Civ. P. 4;

       4.      Plaintiff is NOTIFIED that failure to return the completed service packet within
               the time required will result in dismissal of this action for want of prosecution
               and/or failure to follow Court orders;

       5.      Defendant Anderson County shall answer or otherwise respond to the complaint
               within twenty-one days from the date on which it is served;

       6.      If Defendant Anderson County fails to timely respond to the complaint, any such
               failure may result in entry of judgment by default;

       7.      All other claims and Defendants are DISMISSED; and

       8.      Plaintiff is ORDERED to immediately inform the Court and Defendants or their
               counsel of record of any address changes in writing. Pursuant to Local Rule 83.13,

                                                 6

Case 3:20-cv-00416-TRM-HBG Document 7 Filed 10/26/20 Page 6 of 7 PageID #: 33
            it is the duty of a pro se party to promptly notify the Clerk and the other parties to
            the proceedings of any change in his or her address, to monitor the progress of the
            case, and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13.
            Failure to provide a correct address to this Court within fourteen days of any change
            in address may result in the dismissal of this action.

      SO ORDERED.

                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                              7

Case 3:20-cv-00416-TRM-HBG Document 7 Filed 10/26/20 Page 7 of 7 PageID #: 34
